United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 00-1873
                                ___________

Jessie Robinson,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
Randall Morgan, Warden, Arkansas       *
Department of Correction; Curtis       *
Hampton, Lt., Correctional Officer,    *
Arkansas Department of Correction;     * Appeal from the United States
Roger, Correctional Officer, Arkansas * District Court for the
Department of Correction; Tracy Brock, * Eastern District of Arkansas
Correction Officer, Arkansas           *
Department of Correction, originally   *    [UNPUBLISHED]
sued as “Tracy Broch”; George Barnes, *
Correction Officer, Arkansas           *
Department of Correction, originally   *
sued as “Barnes”; PHP Healthcare       *
Corporation, Medical Staff, Arkansas *
Department of Correction, originally   *
sued as “PHP Healthcare”,              *
                                       *
            Appellees.                 *
                                  ___________

                       Submitted: October 31, 2001

                            Filed: November 6, 2001
                                 ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________
PER CURIAM.

       Arkansas prisoner Jessie Robinson appeals from the final judgment entered in
the District Court1 for the Eastern District of Arkansas following a bench trial in his
42 U.S.C. § 1983 excessive force action. For reversal, Robinson argues that the
district court erred in dismissing two defendants prior to trial, in not appointing
counsel for him, and in finding for defendants after crediting their testimony. For the
reasons discussed below, we affirm the judgment of the district court.

       We conclude that the district court did not abuse its discretion in dismissing
two defendants. Robinson repeatedly failed to identify one of the defendants for
service of process. See Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir.) (per curiam)
(in forma pauperis plaintiff is responsible for providing marshal with proper address
for service of defendants), cert. denied, 510 U.S. 875 (1993). As to the other
defendant, PHP Healthcare Corporation, Robinson did not allege that a PHP practice
or policy injured him, and the doctrine of respondeat superior is inapplicable to
claims brought under § 1983. See Sanders v. Sears, Roebuck & Co., 984 F.2d 972,
975-76 (8th Cir. 1993).

      We also conclude that the district court did not abuse its discretion in refusing
to appoint counsel. The facts and legal issues were fairly straightforward, Robinson
conducted discovery and submitted witness lists, and he competently examined
witnesses at trial and presented his case. See Johnson v. Williams, 788 F.2d 1319,
1322-23 (8th Cir. 1986) (standard of review; relevant factors).

       In an appeal from a bench trial, we review the district court’s factual findings
for clear error and its conclusions of law de novo. See Estate of Davis v. Delo, 115

      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                          -2-
F.3d 1388, 1393-94 (8th Cir. 1997) (standard of review). We cannot say that the
district court erred in crediting the defense’s version of the incident. See Anderson
v. City of Bessemer City, 470 U.S. 564, 574-75 (1985) (witness credibility). Based
on defendants’ testimony, we agree with the district court that the force used was not
in violation of the Eighth Amendment but was an attempt to manage Robinson after
he refused a direct order to submit to handcuffing, then struck one officer and
wrestled with two officers. See Whitley v. Albers, 475 U.S. 312, 320-21 (1986)
(relevant factors include need for force, relationship between amount of force needed
and used, and extent of injuries inflicted).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-